Order filed, March 29, 2012
.




                                                In The

                         Fourteenth Court of Appeals
                                            ____________

                                         NO. 14-12-00098-CV
                                           ____________

                                     Zyareaya Z. Miller, Appellant

                                                  V.

                                       Joshua Oyeniyi, Appellee


                         On Appeal from the Co Civil Ct at Law No 4
                                    Harris County, Texas
                              Trial Court Cause No. 1004996


                                              ORDER
       The reporter’s record in this case was due March 23, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Karen Field, the official court reporter, to file the record in this appeal within
30 days of the date of this order.

                                            PER CURIAM